Citation Nr: 1127165	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a gunshot wound, residuals scar, left deltoid with muscle group III involved.

2. Entitlement to an initial increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an initial increased rating in excess of 10 percent for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife, B.D.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to October 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2004 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

A video conference hearing was held before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development action is required before appellate review of the file can proceed.  Unfortunately, a remand is required in this case.

The Veteran and his representative contend, in substance, that the Veteran is entitled to an increased evaluation for his service-connected PTSD with dysthymia and mild anxiety; degenerative joint disease of the left shoulder; and gunshot wound, residual scar, left deltoid with muscle group II.  A 20 percent evaluation was assigned for his gunshot wound, effective November 1, 1971; a 30 percent evaluation was assigned for his PTSD, effective September 15, 2003; and a 10 percent evaluation for degenerative joint disease of the left shoulder, also effective September 15, 2003.  

As stated above, the Veteran testified before the undersigned judge in a March 2011 Board hearing.  At the hearing the Veteran and his wife, B. D., testified his symptoms of PTSD has been worse since he was rated at 30 percent evaluation.  They stated the Veteran has been increasingly irritable, experiences poor concentration, has sleep disturbances and flashbacks, is unable to follow through with tasks and direction, and is having difficulty maintaining a relationship with family, friends, and coworkers.  The Veteran stated he has been currently receiving treatment from the VA medical center. 

The Veteran testified he was receiving treatment for his disabilities in his left shoulder at Hansen Orthopedics and just completed physical therapy (which he started in January 2010) at the VA medical center.  The Veteran stated he has increased weakness, numbness in his hand and fingers, and limited motion in this left shoulder.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Board notes the most recent VA examinations for the Veteran's disabilities took place in November 2009.  Although it has been less than two years since his last VA examinations, based on his testimony of his increased disability, the Veteran should be afforded a VA examination to determine the current severity of his disabilities.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The Board also notes that the record suggests that there might be outstanding medical records.  The records from Hansen Orthopedics are absent from the record.  In addition, while records of physical therapy from December 2010 to March 2011 are within the claims file, therapy records prior to and any treatment since are absent as well.  Therefore, all outstanding, including private, treatment records should be requested and obtained if available.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records, namely VA treatment records and Hansen Orthopedics identified by the Veteran at the March 2011 Board hearing.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.

2. Once all outstanding records have been associated with the claims file, the Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's PTSD in detail.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's PTSD produces in his capacity for performing substantially gainful employment and whether such employment is possible given the severity of the PTSD.

3. Once all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination with the appropriate specialist(s) to determine the current level of disability due to his gunshot would, residual scar, left deltoid with muscle group II, and his degenerative joint disease of the left shoulder.  The claims folder should be made available to the examiner for review before the examination and this should be noted in the report.  The examiner should set forth all symptomatology associated with the Veteran's disability.

The examiner should note the presence and severity of any signs and symptoms of muscle disability, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The ranges of left shoulder motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report the nature and severity of any ankylosis of the scapulohumeral articulation or any impairment of the humerus, clavicle, or scapula.

The examiner should specify any nerves affected by the residuals of a gunshot wound to the right upper arm and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner should also report the severity of any scars associated with the residuals of a gunshot wound to the right upper arm, to include scar size and whether they are deep, nonlinear, superficial, unstable, or painful.

The examiner should note any findings during the examination that are inconsistent with findings made during previous VA examinations and provide an explanation for any such inconsistencies.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4. After completion of the above, the AMC should review the Veteran's claims in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

